DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,5,8-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabol (20040122702) in view of Wingerchuk (Disease modifying therapies for relapsing multiple sclerosis)

Claim 1: Sabol teaches:
A treatment (page 47 paragraph 0435 illustrating treatments) support (page 445 paragraph 0445 illustrating support software) method (page 47 paragraph 0435 illustrating a method), the method comprising: 
training a machine learning algorithm on a training data set  (page 28 paragraph 0303 illustrating training a neural network, considered to be a form of “machine learning algorithm”, with training input data) that includes historical claims data (page 37 paragraph 0362 illustrating exchanging, and thereby receiving as input data, insurance claims data, it is noted that all data is considered “historical” because the data was previously entered/generated in the past) and known outcomes (page 28 paragraph 0303 illustrating training the neural network to learn a relationship between the training input data and the desired output data, considered to be a form of “known outcomes”); 
providing claims data for a patient (page 37 paragraph 0362 illustrating exchanging, and thereby receiving as input data, insurance claims data) for a patient (Figure 27 label 438, page 41-42 paragraph 0393 illustrating providing a sample for a patient for data analysis); 
identifying, by the machine learning algorithm, a disease status for the patient (page 42 paragraph 0395 illustrating matching the sample of interest to previously known profiles to determine possible diagnoses including disease state, considered to be a form of “disease status”) including classifying an activity level of a disease in the patient (page 17 paragraph 0171 illustrating determining the level of high ketone including low sugar and starch diets, starvation, prolonged vomiting, considered to be a form of “activity level”); and 
administering a treatment to the patient based on the activity level of the disease in the patient (page 25 paragraph 0265 illustrating drug administration based on certain observed behavior in a patient [considered to be a form of “activity level” of the patient’s condition).
wherein the disease is multiple sclerosis (MS) (page 18 paragraph 0185 illustrating MS). 
Sabol does not teach:
wherein the activity level relates to a risk/reward profile of treatment regimens wherein higher risk treatments are reserved for patients with high disease activity;
wherein the activity level and the treatment are selected from the group consisting of: 
low with the treatment comprising administration of laquinimod or terifunomide, 
middle with the treatment comprising administration of daclizumab, fingolimod, dimethyl fumarate (DMF), or ocrelizumab, and 
high with the treatment comprising administration of ocrelizumab, natalizumab, mitoxantrone, or alemtuzumab.
Wingerchuk teaches:
wherein the activity level relates to a risk/reward profile of treatment regimens (page 9 column 1 paragraph 2 illustrating determining tolerability, safety, and potential benefit [considered to be forms of “risk/reward profile”] of disease modifying therapies (DMT)) wherein higher risk treatments are reserved for patients with high disease activity (page 11 column 2 Conclusion illustrating determining disease severity and providing highly efficacious but riskier DMTs for patients that meet certain thresholds, page 8 Figure 4 illustrating providing treatments for mild/moderate and aggressive/highly active MS, wherein highly effective therapies should be considered for patients with aggressive MS);
wherein the activity level and the treatment are selected from the group consisting of: 
low (page 8 Figure 4 illustrating mildly active MS) with the treatment comprising administration of laquinimod (page 10 column 2 second to last paragraph illustrating laquinimodor as a known treatment for MS; regarding the limitation of using this particular medication to treat low activity MS, the limitation “or” renders this limitation as being used to treat low activity optional and therefore need not be taught by the applied art) terifunomide (page 8 Figure 4 illustrating terifunomide), 
middle (page 8 Figure 4 illustrating moderately active MS) with the treatment comprising administration of daclizumab, fingolimod, dimethyl fumarate (DMF) (page 8 Figure 4 illustrating these treatments), or ocrelizumab (page 10 column 2 paragraph 3 illustrating ocrelizumab as a known treatment for MS regarding the limitation of using this particular medication to treat middle activity MS, the limitation “or” renders this limitation as being used to treat middle activity optional and therefore need not be taught by the applied art), and 
high with the treatment comprising administration of ocrelizumab (page 10 column 2 paragraph 3 illustrating ocrelizumab as a known treatment for MS; regarding the limitation of using this particular medication to treat high activity MS, the limitation “or” renders this limitation as being used to treat high activity optional and therefore need not be taught by the applied art), natalizumab (page 8 Figure 4 illustrating this medication), mitoxantrone (page 6 column 2 paragraph 4 illustrating mitoxantrone being rarely used to risks of acute complications; regarding the limitation of using this particular medication to treat high activity MS, the limitation “or” renders this limitation as being used to treat high activity optional and therefore need not be taught by the applied art), or alemtuzumab (page 8 Figure 4 illustrating this medication).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the treatment regimen of Wingerchuk within the MS treatment system of Sabol with the motivation of providing improved patient outcome by customizing treatments to the patient’s specific disease characteristics and preferences (Wingerchuk; page 1 column 2 paragraph 1).

As per claim 3, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein the machine learning algorithm is implemented in a computing system comprising at least one processor coupled to a tangible, non-transitory memory subsystem (page 4 paragraph 0051 illustrating a computing device with memory).

As per claim 5, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
further comprising recommending a treatment for the patient (page 32-33 paragraph 0334 illustrating recommending a treatment).

As per claim 8, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein identifying the disease status includes determining a therapeutic efficacy of a treatment (page 22 paragraph 0240, page 23 paragraph 0244 illustrating determining therapeutic efficacy).

As per claim 9, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein identifying the disease status includes determining a disease progression (page 16 paragraph 0162 illustrating monitoring disease progression).

As per claim 11, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
further comprising training the machine learning algorithm by providing the training data set to the machine learning algorithm and optimizing parameters of the machine learning algorithm until the machine learning algorithm produces output describing the known outcomes (Examiner submits that this limitation is an inherent characteristic of all machine learning algorithm because all outputs “describes” the known outcomes, and particularly because Applicant has not defined what is considered to be “describes”, Figure 26 label 424 illustrating modifying the algorithm to achieve better fit the recommended treatments to the input data).

As per claim 12, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein the machine learning algorithm includes one selected from the group consisting of: a neural network (page 28 paragraph 0301 illustrating a neural network), a random forest (page 38 paragraph 0369 illustrating decision trees, considered to be a form of “random forest”), Bayesian classifier (page 45 paragraph 0420 illustrating Bayesian classifiers), logistic regression (page 45 paragraph 0420 illustrating Bayesian classifiers), decision tree (page 38 paragraph 0369 illustrating decision trees), gradient-boosted tree (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), multilayer perceptron (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), one-vs-rest (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), and Naive Bayes, (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art) a support vector machine (SVM) (page 42 paragraph 0398 illustrating measuring the Euclidean distance between two feature set vectors, considered to be a form of “SVM”), and a boosting algorithm (page 45 paragraph 0413 illustrating executing additional algorithms in series or parallel based on results of earlier-executed algorithms, considered to be a form of “boosting algorithm”).

As per claim 13, Sabol in view of Wingerchuk teach:
The method of claim 12 (as discussed above and incorporated herein).
Sabol further teaches:
wherein the classification model includes a random forest comprising a plurality of decision trees (page 38 paragraph 0369 illustrating decision trees).

As per claim 14, Sabol in view of Wingerchuk teach:
The method of claim 13 (as discussed above and incorporated herein).
Sabol further teaches:
wherein one or more of the decision trees receive parameters selected from the group consisting of: icd9 codes (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art); cpt codes (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art); HCPCS codes (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art); patient demographic data (page 25 paragraph 0267 illustrating patient demographic data); and patient geographic data (page 25 paragraph 0267 illustrating citizenship, considered to be a form of “geographic data”).

As per claim 15, Sabol in view of Wingerchuk teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein the classification model includes a neural network (page 28 paragraph 0301 illustrating a neural network).

Response to Arguments
In the Remarks filed on 07 June 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

Applicant’s arguments, see page 5, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under Section 112 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 on page 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Milburn (20060276393) teaches various techniques for treating MS (page 1 paragraph 0005).
Yednock (20070231319) teaches using natalizumab to treat MS (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626